Title: From John Adams to Benjamin Waterhouse, 2 May 1821
From: Adams, John
To: Waterhouse, Benjamin



Little Hill May 2d. 1821

Your letter dear Waterhouse, is a precious lecture in Piety Religion and morality according to our blessed Constitution; and I hope to be profited and edified by it, accordingly—But you have not given me the true cause of your buziness—It is that you have a second Wife, who fills the places of the first, enters into all your Literary pursuits and makes you too happy to write letters—If I were as happy as you, I should be too as lazy—Pray can you tell me where I can find an old Lady between eighty and 100 who would have me
I never think of Mr Winthrop without a tenderness of sentiment and a pang of indignation—Name family genius talents learning, the Son of my revered Instructor and invariable Friend sacrificed as I believe to an overbearing jesuitical party Spirit—
While you have been reading Davila I have been reading Charlemaine, and Lewis the ninth—I regret that French Literature is unfashionable—Every Age of French History is as interesting, entertaining and instructive as any of Scotts Novels—I have also been reading over again—The Spirit of the League and the Spirit of the Fronde—nothing in the Life or Writings of Dr Johnson ever gave me a higher opinion of his Wisdom than his project  of a Translation into English of Theranus’s History—But John Bull had neither sense nor Candour enough to support him—I hope the time will come when America will do what Johnson wished to have done in England—We are so bigoted to Thucidies Livy, Plutarch and Tacitus, Hume Robertson and Gibbon that we read little else; but DeThon Davila and Guicchiardini would be more instructive to us—I wish that Velly’s History of France was Translated—Roman Catholic nonsense and Bigotry need not mislead us—any more than the pritty nonsence of Grecian Roman Egyptian of Hindoston Mythology—
This nonsensical letter has cost me great labour—if you can read it through you burn it—it will have fulfilled the desire of your friend
John Adams